Title: Republicans of Queen Annes County, Maryland, to Thomas Jefferson, 18 March 1809
From: Queen Annes County, Maryland, Republicans of,Wright, Thomas,Emory, Robert
To: Jefferson, Thomas


          Sir,
          Among the numerous farewell Addresses presented to you by the Inhabitants of this great and flourishing Country, permit us, a part of the Republicans of Queen Ann’s County convened for the purpose at the Town of Centre Ville, to add ours—
          We are sure none can feel more Gratitude for your great Services and none can more appreciate the inestimable Blessings flowing from that Independence, in obtaining and securing which you bore so conspicuous a Share.
          We have strictly observed the measures of your Administration, We expected much from you and have not been disappointed—We may indeed say that more has been done, than was, or could reasonably have been expected.
          History does not afford an Instance of a Country having risen in so short a period to such a State of prosperity.
          The public Debt without the Aid of Taxes extinguished beyond Example—
          A great and fertile Country containing large Rivers flowing through it, conveying it’s surplus produce to distant Shores and reconveying the various Articles of foreign Climes under your Auspices has been obtained—the Accession of which precludes incessant Causes of Hostility and is an inexhaustible Source of Wealth to the Nation—
          By an economical Use of Money—there is now in our Treasury a large surplus ready to be applied, if necessary, for our Defence against the unprincipled powers of Europe—
          We have seen a Catilinian conspiracy, which aimed a Death Blow at our vitals, without shedding a Drop of Blood, dispelled like a Charm—
          We are confident, that with Respect to foreign powers, you have observed a strict Neutrality, and if Hostilities must succeed, we shall have this Consolation, that Justice will be on our Side— 
          These Sir are some of the Advantages derived from your Administration, and as Freemen we express our Opinions of them not like the fawning sycophants of despotic Counts, with Adulation Approaching, while power lasts—No, we now address you when you have returned to the Bosom of your fellow Citizens— 
          And may the Supreme Ruler of the Universe reward you with peace and Tranquility here, and eternal Happiness hereafter—Robert Emory ChairmanThomas Wright Secy Centre Ville QA County Es Md March 18th 1809
        